(2000); see also NRAP 3A(b); Taylor Constr. Co. v. Hilton Hotels Corp., 100
Nev. 207, 209, 678 P.2d 1152, 1153 (1984). Also, that order did not award
                an amount of attorney fees, but instead directed respondent to file a
                memorandum of costs and disbursements and set a further hearing.          See
                Lee v. GNLV Corp., 116 Nev. 424, 426, 996 P.2d 416, 417 (2000) (providing
                that a post-judgment order awarding attorneyS fees is appealable as a
                special order made after final judgment). Thus, the attorney fees issues
                was not decided with finality. We therefore lack jurisdiction over these
                issues and dismiss this appeal as to these portions of the district court's
                orders.
                            Next, appellant challenges the portion of the June 25, 2013,
                order denying his motion for primary custody and to relocate out of state
                with the minor children. Having considered the proper person appeal
                statement and the record on appeal, we conclude that the district court did
                not abuse its discretion in denying appellant's motion.   Wallace v. Wallace,
                112 Nev. 1015, 1019, 922 P.2d 541, 543 (1996) (providing that this court
                reviews a child custody decision for an abuse of discretion).
                            The record indicates that the district court confirmed that the
                parties shared joint legal and physical custody in its January 2013 order,
                just five months before appellant filed his motion. The district court
                determined that appellant did not make any persuasive allegations in his
                motion that the out-of-state move would be in the best interests of the
                minor children. Druckman v. Ruscitti, 130 Nev. „ 327 P.3d 511,
                515 (2014). Appellant has therefore not demonstrated that the district
                court should have held an evidentiary hearing on the matter because he
                did not present a prima facie case for modification of custody or relocation.
                Cf. Rooney v. Rooney,   109 Nev. 540, 542-43, 853 P.2d 123, 124-25 (1993)

SUPREME COURT
     OF
   NEVADA
                                                      2
(0) 1947A e74
                   (providing that if a moving party is unable to demonstrate a prima facie
                   case for modification of a child custody award, the court may resolve a
                   motion without holding an evidentiary hearing). Thus, the district court
                   did not abuse its discretion in denying appellant's motion for primary
                   physical custody and to relocate, Wallace, 112 Nev. at 1019, 922 P.2d at
                   543, and we affirm that portion of the district court's order.
                               It is so ORDERED.'


                                                                                        C.J.
                                                               Gibbon S-


                                                                                         J.
                                                               Picke


                                                               Cia
                                                               Saitta
                                                                                          J.




                   cc:   Hon. Jennifer Elliott, District Judge, Family Court Division
                         Anthony Haugabook
                         Lisa Anne Haugabook
                         Eighth District Court Clerk




                          'We have reviewed appellant's other arguments and conclude that
                   they lack merit.


SUPREME COURT
        OF
     NEVADA
                                                           3
(0) 1947A    ale